Citation Nr: 0611508	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.

In February 2003, the RO continued the 20 percent rating for 
diabetes mellitus and denied service connection for secondary 
manifestations of diabetes, specifically including peripheral 
neuropathy, left arm paresthesia, coronary artery disease, 
and erectile dysfunction.  In October 2003, the veteran filed 
a notice of disagreement with the rating decision.  In August 
2004, the RO granted entitlement to service connection for 
peripheral neuropathy and issued a Statement of the Case 
describing the decisions related to service connection for 
hypertension and erectile dysfunction.  No further action has 
been taken in relation to the veteran's claims for an 
increased rating for diabetes mellitus or secondary service 
connection for left arm paresthesia and coronary artery 
disease.  Those matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  

In a letter dated in September 2002, the VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection 
for diabetes mellitus.  The veteran has not received notice 
of the information and evidence necessary to substantiate a 
claim for secondary service connection.  Moreover, the letter 
did not notify the veteran of the evidence needed to 
demonstrate the degree of disability or the effective date of 
disability.  

Since the RO issued the August 2004 Statement of the Case, 
the Board received additional medical evidence relevant to 
the veteran's claims.  In March 2006, the veteran indicated 
that he wanted his claim remanded to the AOJ for initial 
consideration of the additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice of the 
information and evidence needed to 
substantiate and complete his claims for 
secondary service connection.  Include an 
explanation of the information and 
evidence needed to establish the degree of 
disability and the effective date of an 
award for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  After providing VCAA notice and 
completing additional development, review 
the case on the basis of the additional 
evidence, including the November 2004 
statement from the veteran's physician.  
If the benefit sought is not granted, 
furnish the veteran and his representative 
with a Supplemental Statement of the Case, 
and afford them a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






